PER CURIAM.
Petitioner pursuant to Fla.R.App.P. 9.140(g) having taken this appeal from the summary denial of his motion for post-conviction relief under Fla.R.Crim.P. 3.850, and this court having considered the record presented and having further determined that it conclusively appears therefrom that petitioner is entitled to no relief, the denial of his motion is affirmed on the authority of Dalton v. State, 362 So.2d 457 (Fla. 4th DCA 1978), which decided the identical issue presented here. See, Dorfman v. State, 351 So.2d 954 (Fla. 1977).